Citation Nr: 0433633	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case was before the Board previously in February 2004 
when it was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  The requested development 
has been completed.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to September 23, 2002, only the earlier criteria 
for rating the veteran's cervical spine disability are 
applicable.

4.  The most recent criteria for rating the veteran's 
cervical spine disability are applicable only from September 
26, 2003.

5.  With respect to the period of time subsequent to 
September 2002, neither the pre-September 2002 nor the 
amended criteria for rating effective September 23, 2002, are 
more favorable to the veteran.

6.  With respect to the period of time subsequent to 
September 2003, none of three sets of rating criteria is most 
favorable to the veteran.

7.  The veteran's cervical spine disability is currently 
manifested by severe limitation of motion of the cervical 
spine without radiation of pain or impairment of the upper 
extremities.

8.  The veteran's PTSD is currently manifested by diminished 
interest in normal activities, detachment from others, 
restricted affect, irritability, chronic sleep impairment, 
intrusive recollections, impaired judgment, disturbances in 
mood, and difficulty establishing and maintaining effective 
social relationships.

9.  The veteran is service-connected for a cervical spine 
disability, which is rated as 40 percent disabling, and PTSD, 
which is evaluated as 50 percent disabling.

10.  The veteran meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

11.  The veteran completed eight years of grade school and 
has experience working as a truck driver and a maintenance 
supervisor.

12.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 
percent for the veteran's cervical spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5290, 5293 (2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-
5243 (2004).

2.  The criteria for a 50 percent disability rating, but no 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Records from a Dr. R. S., dated from January 1988 to April 
2004, show treatment of the veteran for multiple 
disabilities, including depression, anxiety, and neck pain 
with limited range of motion of the neck.

In a June 2002 statement, the veteran's most recent employer 
indicated that the veteran had last worked in August 2000.  
His employment ended because of "[m]andatory retirement due 
to age and health" and because the veteran's medical bills 
were too high.

At a June 2002 VA initial evaluation for PTSD examination, 
the veteran reported problems with depression, nervousness, 
nightmares about his injury in an accident in Korea, trouble 
falling asleep, excessive anger and irritation, feelings of 
guilt, feelings of panic, and an inability to relax.  He was 
nervous almost constantly.  He did not become physical or 
destructive with his anger.  After service, he had been 
employed as a truck driver for approximately 20 years at 
which time he retired because of problems with his neck, 
back, and legs.  He then worked as the maintenance manager of 
an apartment complex for approximately 27 years before being 
terminated due to medical insurance costs.  He was last 
employed in August 2000.  He had been married to his second 
and current spouse for 49 years.  He described his marriage 
as "perfect."  He had problems managing his anger toward 
his spouse, but he apologized after any episodes.  He took 
lorazepam, glucosamine, Coumadin, and a sleeping pill for his 
medical and emotional problems.  The veteran did not 
currently receive mental health services.  He had his 
prescriptions refilled by his primary care physician.  He had 
attended counseling in the past but none currently.  He lived 
with his spouse.  He worked on the car and did the driving.  
He did not have any friends.  On examination, the veteran was 
dressed casually and demonstrated appropriate grooming and 
hygiene.  Speech was clear but slow.  The veteran frequently 
paused while discussing his problems.  His affect and his 
overall mood were anxious.  He was appropriately oriented.  
His thinking was logical and productive but slow and slightly 
disorganized.  His thought content was notable for a 
preoccupation with an accident in Korea and with current 
worries and anxieties.  His relationships with others were 
fair in quality but low in frequency.  His self-esteem was 
impaired by feelings of guilt.  The veteran's concentration 
was poor.  He lost track of his thoughts and had difficulty 
retrieving details of past events.  His reasoning skills 
indicated the capacity for abstract thinking, with an 
estimated intellectual functioning level in the average 
range.  His judgment was fair, diminished by his anxiety.  He 
had some insight in that he understood that medication helped 
his anxiety, but he did not look for other treatments to 
improve his situation.  The veteran was open and cooperative 
and had good eye contact with the examiner.  The examiner 
concluded that the veteran's PTSD was manifested by intrusive 
memories, nightmares, efforts to avoid triggering his 
memories, diminished interest in normal activities, 
detachment from others, restricted affect, sleep 
disturbances, anger outbursts, concentration problems, and 
hypervigilance.  Problems occurred daily and were chronic in 
nature.  The current intensity of his symptoms was moderate 
in nature with impairment of social relationships, judgment, 
mood, and range of activities.  The examiner diagnosed 
chronic PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 55.

At a June 2002 VA spine examination, the veteran complained 
of cervical neck pain.  He stated that his pain was 8/10 or 
9/10 daily in the posterior cervical spine region without 
radiation into his upper extremities.  He had stiffness and 
weakness in his neck.  He had easy fatigability and lacked 
endurance.  He treated his symptoms with glucosamine, 500 
milligrams taken three times per day, which provided a poor 
response to the veteran's pain.  His pain increased to 10/10 
on a daily basis with episodes lasting several hours.  Pain 
was precipitated by any bending over, prolonged walking, or 
prolonged standing.  Only rest alleviated his pain.  The 
veteran was retired after having worked as a truck driver and 
as an apartment manager.  He was able to shop with his spouse 
on a limited basis.  He did not enjoy any type of 
recreational activity.  He was unable to perform any yard 
work.  On examination, the veteran's cervical spine was not 
tender to palpation.  He was able to flex his cervical spine 
forward to 40 degrees without pain and 50 degrees with pain.  
He was able to extend to zero degrees without pain and 10 
degrees with pain.  Right lateral bending was limited to 30 
degrees without pain and 40 degrees with pain.  Left lateral 
bending was limited to 40 degrees without pain and 50 degrees 
with pain.  Reflexes, sensation, and radial pulses were 
intact bilaterally in the upper extremities.  The examiner 
diagnosed degenerative disc disease at the level of C6-C7, 
bilateral neuroforaminal narrowing at C6-C7, and degenerative 
changes of the cervical spine.  The examiner opined that 
there was functional loss and limitation due to pain.  The 
veteran was impaired socially.  He performed neither 
recreational activities nor yard work.  His disability did 
not affect his job because he was retired.  He had ceased his 
vocation as a truck driver because of increased pain in his 
spine.  He had been able to work as an apartment manager 
until 2000.

At a March 2004 VA spine examination, the examiner reviewed 
the veteran's claims folder.  The veteran had been employed 
as a truck driver from approximately 1952 to 1973.  He had 
retired because of chronic neck pain.  He stated that his 
pain was 8/10 daily in the entire cervical spine region 
without radiation.  The pain approached 9/10 or 10/10 
approximately twice per week, with those episodes lasting 
several hours.  The veteran's pain was increased with 
sitting, walking, or turning.  Prolonged sitting or any type 
of quick actions that required him to tilt his head to the 
right or to the left precipitated pain.  The pain was 
decreased only by modification of activity.  On examination, 
there was no tenderness upon palpation throughout the entire 
neck region.  The veteran was able to flex his cervical spine 
forward to 10 degrees without pain and 30 degrees with pain.  
He was able to extend to 10 degrees without pain and 30 
degrees with pain.  Right and left lateral bending were 
limited to 30 degrees without pain and 40 degrees with pain 
bilaterally.  The veteran had muscle strength of 5/5 in his 
upper extremities.  Reflexes and sensation were intact 
bilaterally in the upper extremities.  The examiner diagnosed 
degenerative joint disease of the cervical spine.  The 
examiner opined that the veteran showed mild functional 
impairment.  The veteran's pain limited his range of motion.  
The examiner assigned a medium reduced functional capacity 
rating, meaning that the veteran could occasionally lift 50 
pounds and frequently lift 25 pounds.  With appropriate rest 
breaks, he would be able to sit, stand, and walk for six 
hours out of an eight-hour workday.  The examiner noted that 
the veteran did not take any medication for his cervical 
spine disability and was able to perform all activities of 
daily living independently despite his discomfort.  X-ray 
examination of the veteran's cervical spine showed mild 
anterior wedging of the C5 vertebral body, marked disc 
disease at the level of C6-C7, and degenerative changes at 
the cervical thoracic junction articulations.

In an April 2004 statement, a friend of the veteran and his 
family stated that the veteran was reclusive and that the 
veteran's neck pain limited his activities.

In a May 2004 statement, the veteran's spouse stated that the 
veteran had discomfort in his neck and severe nerve problems.  
He was reclusive, preferring to not speak on the telephone or 
go to town.


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claims was received on April 8, 2002.  
Thereafter, in a rating decision dated in July 2002, the 
veteran's claims were decided.  Only after that rating action 
was promulgated did VA, on March 2, 2004, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran on March 2, 2004, was not given prior to the 
first AOJ adjudications of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.  A Supplemental Statement of the Case 
(SSOC), adjudicating the veteran's claims, was provided to the 
veteran in July 2004.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the AMC dated on March 2, 
2004, complied with these requirements.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, private medical records, 
and information from the veteran's former employer have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The veteran failed to 
respond to a request from VA, contained in the March 2, 2004 
letter from the AMC, about whether the Equal Employment 
Opportunity Commission had information related to his 
service-connected disabilities and his last period of 
employment.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in June 2002 and March 2004.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in the February 2004 
Remand from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2004).

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).


1.  Cervical spine disability

Regarding musculoskeletal disabilities, such as the veteran's 
cervical spine disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

In the rating decision on appeal, the veteran's service-
connected traumatic arthritis of the cervical spine was rated 
as 40 percent disabling under Diagnostic Code 5293 as severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  At that time, Diagnostic Code 5293 provided for 
a 60 percent disability rating for pronounced intervertebral 
disc syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Id.  During the pendency of this 
appeal, regulatory changes have twice amended the rating 
criteria for evaluating cervical spine disabilities.  The 
first regulatory change affected only the rating criteria for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  This amendment was effective September 23, 
2002.  Id.  The regulations regarding diseases and injuries 
to the spine, to include intervertebral disc syndrome, were 
again revised effective September 26, 2003.  68 Fed. Reg. 
51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 32449-32450 (June 
10, 2004).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits."); see also VAOPGCPREC 1-
2004 (July 15, 2004).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  For any date prior to September 
23, 2002, the Board cannot apply the first set of revised 
regulations.  For any date prior to September 26, 2003, the 
Board cannot apply the second set of revised regulations.

The old regulations and the first set of amended regulations 
were provided to the veteran in an August 2002 statement of 
the case (SOC).  The second set of the new regulations was 
provided to the veteran in a July 2004 supplemental statement 
of the case (SSOC).  Therefore, the veteran was given notice 
of the old and new regulations and has had an opportunity to 
submit evidence and argument related to all three sets of 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent disability rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When intervertebral 
disc syndrome is evaluated on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (2) (2003).

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, is rated 100 
percent disabling.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine.  A 30 percent disability rating is assigned for 
forward flexion of the cervical spine to 15 degrees or less 
or for favorable ankylosis of the entire cervical spine.  A 
20 percent disability rating is assigned for forward flexion 
of the cervical spine to greater than 15 degrees but not 
greater than 30 degrees, for combined range of motion of the 
cervical spine not greater than 170 degrees, or for muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are evaluated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (1) (2004).  Normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2) 
(2004).  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
above.  Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (3) (2004).  Each range of 
motion measurement should be rounded to the nearest five 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(4) (2004).  Unfavorable ankylosis is a condition in which 
the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2004).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 60 percent disability 
rating is assigned for intervertebral disc syndrome 
manifested by incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2004).  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2004).  When 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  Id.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2004).

The veteran's degenerative arthritis of the cervical is 
manifested by limitation of motion of the cervical spine.  
Although the veteran has been diagnosed with intervertebral 
disc syndrome and rated under Diagnostic Code 5293 for 
intervertebral disc syndrome, he has reported no radiation of 
pain from his cervical spine and has shown no neurological 
symptoms in his upper extremities.  His reflexes, sensation, 
and radial pulses are intact in his upper extremities 
bilaterally.  Under the old rating criteria in effect prior 
to September 23, 2002, Diagnostic Code 5293 provides a 60 
percent disability rating for pronounced intervertebral disc 
syndrome with little intermittent relief and persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Because the veteran does not show symptoms 
of sciatic neuropathy, the preponderance of the evidence is 
against a 60 percent disability rating under this diagnostic 
code.

Turning to the other diagnostic codes under the old criteria 
that provided higher disability ratings for cervical spine 
disabilities, there is no evidence of a vertebral fracture to 
warrant a higher evaluation under Diagnostic Code 5285 for 
residuals of fracture of vertebra.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003).  Likewise, there is no evidence 
of ankylosis of the cervical spine to warrant a higher 
evaluation under Diagnostic Code 5287.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5287 (2003).  The veteran has 
consistently demonstrated motion of his cervical spine 
although his ability to flex and extend his spine has 
decreased.

Regarding the two sets of amended criteria for rating 
intervertebral disc syndrome, a 60 percent disability rating 
requires incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (1) (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1) (2004).  In this case, the evidence shows 
that the veteran does not have incapacitating g episodes as a 
result of his cervical spine disability; therefore, the 
preponderance of the evidence is against a 60 percent 
disability rating under either of these diagnostic codes.

As noted previously, the veteran does not have ankylosis of 
the cervical spine.  No other diagnostic code pertaining 
solely to the cervical spine, under any of the sets of 
regulations, provides for a disability rating greater than 40 
percent.  Thus, the veteran may obtain a greater disability 
rating only if the veteran could obtain a greater disability 
rating by combining under 38 C.F.R. § 4.25 separate 
evaluations for the veteran's chronic orthopedic and 
neurologic manifestations for his cervical spine disability 
along with evaluations for all other service-connected 
disabilities.

The Board notes that the veteran's symptoms include 
limitation of motion of his cervical spine but no loss of 
muscle strength or diminished sensation of the upper 
extremities.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a (2004).  
Although the veteran has shown limitation of motion of his 
cervical spine, under Diagnostic Code 5290, severe limitation 
of cervical spine motion warrants only a 30 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003).  Likewise, under the amended criteria, forward 
flexion of the cervical spine to 15 degrees or less warrants 
only a 30 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  Because the veteran has 
no symptoms of his cervical spine disability other than 
limitation of motion and associated pain, the 30 percent 
rating attained under this method is obviously less favorable 
to the veteran than the 40 percent disability rating already 
assigned.  Accordingly, it is more favorable to evaluate the 
veteran's cervical spine disability under the single 
diagnostic code for intervertebral disc syndrome than to rate 
his symptoms separately.  The preponderance of the evidence 
is against a disability rating greater than 40 percent under 
any of the diagnostic criteria.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain.  Although the veteran has pain on motion, the Board 
finds that a 40 percent disability rating considers the 
veteran's functional loss, pain, and weakness resulting from 
his traumatic arthritis of the cervical spine.  The assigned 
40 percent disability rating exceeds the maximum available 
rating for limitation of motion of the cervical spine, which 
is the veteran's primary symptom.  Further, the examination 
reports depict the difference between the veteran's 
functional abilities with and without consideration of pain.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to cervical spine 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected cervical 
spine disability.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.


2.  PTSD

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  Under 
Diagnostic Code 9411, 30, 50, 70 and 100 percent ratings are 
warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2004).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2004).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2004).

The medical evidence shows that the veteran has been assigned 
a GAF score of 55 based upon his impairment from PTSD.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The veteran's PTSD is manifested by diminished interest in 
normal activities, detachment from others, restricted affect, 
irritability, chronic sleep impairment, intrusive 
recollections, and impaired judgment.  He has disturbances in 
mood and has difficulty establishing and maintaining 
effective social relationships.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 50 
percent disability rating but no higher.  See 38 C.F.R. § 4.7 
(2004).  The veteran's most significant symptoms are his 
irritability, his impaired judgment, and his difficulty in 
establishing effective social relationships.  Because of the 
effect of these symptoms, the veteran's overall disability 
picture more nearly approximates the criteria for a 50 
percent disability rating than a 30 percent disability 
rating.  The veteran's symptoms result in reduced reliability 
and productivity in occupational and social functioning.  
Although the veteran is currently retired, the evidence 
regarding his last period of employment suggests that that 
ended in a contentious manner.

The Board considered assigning the veteran a rating higher 
than 50 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
50 percent.  The veteran does not meet the criteria for a 
rating higher than 50 percent.  For example, there is no 
recent evidence in the record of suicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or inability to 
establish and maintain effective relationships.  The 
veteran's judgment is fair.  His speech is clear.  His 
thinking is logical and productive.  He does not become 
physical or destructive with his anger.  He demonstrates 
appropriate grooming and hygiene.  He is appropriately 
oriented.  His relationships with others are fair in quality 
but low in frequency.  His reasoning skills indicate the 
capacity for abstract thinking, with an estimated 
intellectual functioning level in the average range.

In order to evaluate the veteran's PTSD as 70 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating. The 
veteran's symptoms do not result in deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood.  Although the veteran is unemployed, his 
employment is limited by both his physical and his 
psychiatric disabilities.  He gets along well with his spouse 
and has been married to her for more than 50 years.  
Therefore, a higher rating is not warranted.  The overall 
effect of the veteran's symptoms of PTSD more nearly 
approximates the criteria for a disability rating of 50 
percent but no higher.

The evidence supports a rating of 50 percent, but no higher, 
for PTSD under Diagnostic Code 9411.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required any recent periods of hospitalization for 
his service-connected PTSD.  

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.



3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran is service-connected for a cervical spine 
disability, which is rated as 30 percent disabling, and for 
PTSD, which is evaluated as 50 percent disabling.  The 
combined rating for the veteran's disabilities is 70 percent.  
38 C.F.R. § 4.25, Table I (2004).  Therefore, the veteran 
meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) (2004).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The veteran completed eight years of grade school.  He has 
experience working as a truck driver and a maintenance 
supervisor.  He last worked full time in June 2000.  The 
medical evidence of record indicates that the veteran is 
incapable of doing productive work due to his service-
connected disabilities.  Although the veteran was apparently 
eligible for retirement from his position as a truck driver 
after 20 years, the record shows that the veteran's cervical 
spine disability hastened his decision to retire.  Likewise, 
although the veteran does not appear to have sought 
employment since working as a maintenance supervisor in June 
2000, the record demonstrates that the veteran's physical and 
mental impairment, resulting from his service-connected 
disabilities, led to the end of that period of employment.  
While neither the veteran's PTSD nor his cervical spine 
disability solely renders him unemployable, the combined 
effect of these disabilities on the veteran's physical and 
mental capabilities, coupled with his limited education and 
specialized work experience, render him unemployable.  In 
short, the preponderance of the evidence shows that the 
veteran is precluded from substantially gainful employment 
due to his service-connected disabilities.  The Board 
concludes that a total disability rating for compensation 
purposes based on individual unemployability under 38 C.F.R. 
§ 4.16 is warranted.


ORDER

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine, currently evaluated as 40 
percent disabling, is denied.

Entitlement to a disability rating of 50 percent, but no 
higher, for the veteran's PTSD, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



